Citation Nr: 1632917	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-41 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an extraschedular disability rating for postoperative scars, secondary to pilonidal cyst removal.

2. Entitlement to an increased disability rating for postoperative scars, secondary to pilonidal cyst removal, evaluated as 10 percent disabling prior to September 13, 2012.

3. Entitlement to an increased disability rating for residuals of a right ankle fracture, presently evaluated as 10 percent disabling.

4. Entitlement an increased disability rating for residuals of a left knee injury with chondromalacia, presently evaluated as 10 percent disabling.

5. Entitlement to service connection for diabetes mellitus, type II.

6. Entitlement to service connection for bilateral neuropathy of the upper and lower extremities.

7. Whether new evidence has been submitted sufficient to reopen a previously denied and final claim of entitlement to service connection for diarrhea.

8. Entitlement to service connection for a disability manifested by diarrhea.  

9. Entitlement to an extraschedular disability rating for irritable bowel syndrome, evaluated as 30 percent disabling prior to December 1, 2014, the date of final severance.  

10. Entitlement to total disability based on individual unemployability (TDIU) prior to November 3, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case has a somewhat complicated procedural history with regard to several issues on remand.  Concerning the claim for an increased disability rating for postoperative scars, secondary to pilonidal cyst removal, during the pendency of the appeal, the Veteran was granted the maximum allowable schedular rating for that disability, effective September 13, 2012.  Regardless of this maximum grant, the Veteran has asserted that he is entitled to an increased extraschedular evaluation for that condition.  As such, the Board has characterized that appeal as one for an increased disability rating prior to the maximum grant on September 13, 2012, and separately as entitlement to an extraschedular disability rating for all periods on appeal.  

The Veteran was granted service connection for irritable bowel syndrome in a January 2008 rating decision and assigned the maximum allowable schedular evaluation for that disability.  He expressed disagreement with that rating in a February 2008 Notice of Disagreement, asserting that he should be entitled to a higher evaluation.  Following additional development on that claim, in September 2014, the RO issued a rating decision which severed service connection for that disability.  The Veteran did not file a timely Notice of Disagreement with that severance.  As the severance of service connection constitutes a separate appealable issue from the issue of an extraschedular rating for the period of service connection, the Board has limited the issue on appeal to an appeal for an extraschedular disability rating prior to the date of final severance.  

In June 2016, the Veteran's representative submitted an appellate brief in which it conveyed disagreement with severance of service connection for irritable bowel syndrome.  To the extent that that statement constitutes a claim for reinstatement of service connection for that disability, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an extraschedular disability rating for postoperative scars, secondary to pilonidal cyst removal; entitlement to an extraschedular disability rating for irritable bowel syndrome; entitlement to an increased disability rating for a left knee disability; entitlement to an increased disability rating for a right ankle disability; entitlement to service connection for a disability manifested by diarrhea; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Evidence associated with the claims file since the initial denial of entitlement to service connection for a disability manifested by diarrhea includes evidence that relates to an unestablished fact necessary to substantiate the claim, and that is not cumulative or redundant of evidence previously of record.   

2. The Veteran's diabetes mellitus, type II, did not manifest during or within one year of separation from active service; it is not otherwise etiologically related to any incident of active service.

3. The Veteran's bilateral neuropathy of the upper and lower extremities did not manifest during or within one year of separation from active service; it is not otherwise etiologically related to any incident of active service.  

4. Resolving all benefit of the doubt in favor of the Veteran, prior to September 13, 2012, the Veteran had no more than two scars, secondary to pilonidal cyst removal, which were both painful and unstable.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim for service connection for a disability manifested by diarrhea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2015).  

3. The criteria for service connection for bilateral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

4. The criteria for two separate 10 percent ratings for postoperative scars, secondary to pilonidal cyst removal were met between September 22, 2006, and October 22, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804  (2008, 2015).  

5. The criteria for a 20 percent rating for postoperative scars, secondary to pilonidal cyst removal were met between October 23, 2008, and September 13, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in September 2006, January 2007, and April 2007.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board recognizes that given the positive outcome of the below decision regarding the claim to reopen the previously denied and now final claim for service connection for diarrhea, a discussion of the duty to notify and assist is not necessary concerning that issue.

II. New and Material Evidence

In the instant matter, the Veteran is seeking to reopen a claim for service connection for a disability manifested by diarrhea.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran's initial claim for service connection for diarrhea was denied in an April 1997 rating decision because the disability was determined to result from a known clinical diagnosis of duodenitis, which neither occurred in nor was caused by service.  The Veteran did not appeal that decision, and it became final one year later.

Since that denial, the Veteran was granted service connection for irritable bowel syndrome as an undiagnosed illness related to his Gulf War service, effective January 26, 2005, through December 1, 2014, when service connection was severed.  The severance of that grant was based on a September 2012 VA examination which found a present diagnosis of Crohn's disease as the cause of his gastrointestinal symptoms.  Crohn's disease was diagnosed in 2004.  Notably, that examination report did not find a diagnosis of duodenitis.  That examination report also did not provide an etiology opinion with regard to the diagnosed Crohn's disease.  The Veteran has subsequently submitted a statement arguing that his Crohn's disease is related to active service, particularly his service during the Gulf War.  

The Board finds that this evidence is new in that it was not of record at the time of the 1997 denial.  It is material because it addresses a deficient portion of the previous denial.  Specifically, it raises the possibility of a connection to a newly diagnosed disability which may be related to active service.  At the very least, it gives rise to the duty to assist in providing the Veteran with a new VA examination to address all possible diagnoses.  

Accordingly, the Board finds that the claim for a disability manifested by diarrhea is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. 
Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including diabetes mellitus and other organic disease of the nervous system such as neuropathy, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

A. Diabetes Mellitus

At the outset, the Board notes that the Veteran has a present diagnosis of diabetes mellitus, type II.  

The Veteran's service treatment records are negative for any treatment for or diagnosis of diabetes mellitus, type II.  For his part, the Veteran contends that his diabetes mellitus, type II, is the result of exposure to toxins while stationed in Kuwait during the Gulf War.  

Private medical records submitted by the Veteran indicate that he was prescribed insulin to treat his diabetes mellitus as early as 2005 and continued to receive treatment for that disability through 2007.  (See VBMS, Private Treatment Records, May 2007).  A VA clinic note dated February 2006, indicates that the Veteran had been diagnosed with diabetes approximately five years prior.  (See VBMS, VA treatment records, December 7, 2007).  A careful review of those records do not reveal any medical evidence linking the disability to active service.    

In September 2012 the Veteran was afforded a VA examination in connection with his claim.  At that time, the examiner confirmed the diagnoses of diabetes mellitus, type II, which was manifested in 2001.  The examiner stated that it was less likely than not that the Veteran's present diabetes was related to any specific exposure event during his Gulf War service.  Specifically, the examiner noted that the onset of diabetes was remote from the Veteran's service during the Gulf War and there is no indication of diabetes being related to any specific Gulf War exposure in the current medical literature.

After a thorough review of the record, the Board has not found any evidence that the Veteran's diabetes mellitus manifested or was diagnosed within one year of separation from active service.  As such, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  The Board also recognizes that because diabetes mellitus, type II, is a diagnosed disability, presumptive service connection is not available as an undiagnosed illness due to Gulf war service.  38 C.F.R. §§ 3.303, 3.317 (2015).  

Further, the Board finds that service connection is not appropriate for diabetes mellitus, type II, on a direct basis.  The Veteran's service treatment records do not show any in-service incident to which the disability may be connected and the disability did not manifest until many years after separation from service.  Further, even in consideration of the Veteran's confirmed Southwest Asia service, the September 2012 VA examiner opined against a connection to any possible toxin exposure during that period of time.  That opinion was given in consideration of the Veteran's complete medical history as well as known medical principles and treatise evidence.  The Veteran has not submitted any medical evidence that would contradict this opinion.  As such, the Board must deny service connection for diabetes mellitus, type II.  38 C.F.R. §§ 3.303, 3.304.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's active service and his currently diagnosed diabetes mellitus, the Board finds that the preponderance of the evidence is against the claim for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).

B. Neuropathy

The Veteran has a present diagnosis of diabetic polyneuropathy with lower extremity pain. 

At the outset, the Board notes that the Veteran's service treatment records are negative for any treatment for or diagnosis of neuropathy.  There is no evidence that the condition manifested within one year of active service.  As such, service connection on a presumptive basis is not appropriate.  38 C.F.R. §§ 3.307, 3.309.  The Board also recognizes that because neuropathy is a diagnosed disability, presumptive service connection is also not available as an undiagnosed illness due to Gulf War service.  38 C.F.R. §§ 3.303, 3.317.  

Private medical evidence submitted by the Veteran indicates that he has been diagnosed with polyneuropathy secondary to diabetes mellitus, type II.  (See VBMS, Private Treatment Records, May 14, 2007).  Private treatment records link this condition exclusively to the Veteran's diagnosed diabetes and do not discuss any possible link to his military service.  

In September 2012, the Veteran was afforded a VA examination in connection with his claim.  The examiner took a detailed history from the Veteran, noting that the Veteran's diabetes mellitus was diagnosed in 2001 and the Veteran began having chronic paraesthesia in his feet around 2004.  At that time he denied symptoms in his hands.  The examiner explicitly linked the Veteran's neuropathy to his diabetes mellitus and opined against any etiological link to any specific exposure during the Gulf War.  In support of this, the examiner cited the period of time between separation from service and onset of the disability, and stated that no known link can be found in the currently available medical literature.  

In light of the above, the Board finds that service connection is not appropriate for bilateral neuropathy of the upper or lower extremities.  The medical evidence of record does not link the condition to any incident of active service, including any possible exposure during the period the Veteran was stationed in Southwest Asia. As such, direct service connection is not appropriate in this matter.  38 C.F.R. §§ 3.303, 3.304.  

Rather, all medical evidence of record links the Veteran's polyneuropathy to his diagnosed diabetes mellitus, type II.  As the Board has declined to grant service connection for diabetes mellitus, type II, above, secondary service connection for diabetic peripheral neuropathy must also be denied.  38 C.F.R. § 3.310.

In conclusion, because the weight of the evidence is against a finding of a nexus between the Veteran's presently diagnosed neuropathy and his active service, and instead favors an etiological link to his non-service-connected diabetes mellitus, type II, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107;Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102.

IV. Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran is presently service connected for postoperative scars, secondary to pilonidal cyst removal.  Prior to September 13, 2012, that disability has been evaluated as 10 percent disabling under Diagnostic Code 7804, which accounts for unstable or painful scars.  

The Board notes that VA amended the rating schedule pertaining to evaluation of scars for claims received on or after October 23, 2008, unless a claimant requests that the claim be readjudicated under the amended regulations. See 73 Fed. Reg. 54,708 (2008).  Here, the Veteran filed a claim for an increased rating for his service-connected pilonidal cyst on September 22, 2006.  Though he 
did not specifically request readjudication under the amended regulations, his claim has clearly been adjudicated by the AOJ under the new regulations. Accordingly, from October 23, 2008, the Board will consider both versions of the law.  Prior to that date, the Board will consider the claim under the unamended version.  

Under the former Diagnostic Code 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Under the Diagnostic Code, effective prior to October 23, 2008, a veteran could be assigned a separate compensable (10 percent) rating for each painful superficial scar.  Id.  

Under the revised Diagnostic Code, in effect after October 23, 2008, one or two scars that are unstable or painful are granted a 10 percent disability rating.  Three or four scars that are unstable or painful are given a 20 percent disability rating.  Five or more scars that are painful or unstable are compensated by a 30 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation given based on the total number of scars.  Id., Note 2.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.

As noted above, the Veteran filed a claim for an increased rating for his service-connected pilonidal cyst on September 22, 2006.  At that point he reported daily, infectious drainage from the site of the cyst removal.  On May 8, 2007, the Veteran submitted a handwritten statement in which he reported having two "holes" in his back from which he has constant drainage.   

A VA examination conducted in July 2007 stated that the Veteran had had surgery for a pilonidal cyst several times between 1992 and 1995, with resulting severe pain (roughly 9/10) all the time, requiring pain medication for maintenance.  On physical examination, the examiner found a scar approximately 2 inches by 1 inch.  The scar was painful and adhered to the underlying tissue.  It had clear discharge and tenderness on palpitation.  The scar was deep and pink in color.  Bending and turning to the side was limited.  The examiner stated that the scar did not frequently lose skin covering.  

In February 2009, the Veteran was again evaluated for his skin condition.  The examiner found a pilonidal cyst that had been draining since 1992.  The area was very tender to touch for about 7-8 cm in either direction from the center of the scar.  It caused the Veteran great discomfort.  The scar was draining blood and some mucus type material.  It noted flare-ups at the site, about 15 times per month and lasting up to two days for each episode.  

On September 13, 2012, the Veteran was afforded a new VA examination, at which time the examiner found five separate, post-surgical, linear scars that were both painful and unstable, with draining sinus.    

In light of the above evidence, the Board finds that the Veteran's then-noted two separate residual postoperative scars should be each separately rated as 10 percent disabling from September 22, 2006, the date of his claim for an increased disability rating, through October 22, 2008.  From October 23, 2008, the date the revised Diagnostic Code went into effect, the Board will award a 20 percent rating for both then-noted scars combined, through September 13, 2012, the date the Veteran was granted a maximum rating under the Diagnostic Code.  

Prior to September 13, 2012, all evidence of record supports a finding of less than 3 scars.  In fact, the Veteran himself, in his May 8, 2007, statement admitted to there only being two separate areas with instability and drainage.  Here, the Board recognizes that prior to the revised criteria going into effect, Diagnostic Code 7804 only provided for a 10 percent rating for a painful, superficial scar.  However, because the evidence of record suggests that at the time the Veteran had two scars with drainage, the Board will afford the Veteran the benefit-of-the-doubt and assign a compensable (10 percent) rating for each scar prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Under the revised criteria, Diagnostic Code 7804 accounts for multiple scars being rated together, and only provides a 10 percent rating for one or two unstable scars.  However, because the evidence shows constant drainage from the area in addition to severe pain, the Board will afford the Veteran the benefit-of-the-doubt and assign the additional 10 percent for one to two scars that are both painful and unstable, resulting in a 20 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2015).  

In reaching this conclusion, the Board has considered whether a higher rating is appropriate under the prior and revised Diagnostic Code, but finds that it is not.  At no point is there any indication that the Veteran had more than two actual painful or unstable scars prior to September 13, 2012.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the Board is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

As is addressed in the below remand, because the medical evidence of record indicates severe pain and constant drainage, which possibly interfered with the Veteran's then service-connected irritable bowel syndrome, the Board will separately remand the issue of entitlement to an extraschedular evaluation in excess of the maximum allowable schedular rating.  
 

ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a disability manifested by diarrhea is granted.    

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for bilateral neuropathy of the upper and lower extremities is denied.  

Entitlement to two separate schedular ratings of 10 percent for postoperative scars, secondary to pilonidal cyst removal, is granted from September 22, 2006, through October 22, 2008.

Entitlement to a schedular rating of 20 percent for postoperative scars, secondary to pilonidal cyst removal, is granted from October 23, 2008, through September 13, 2012.


REMAND

The Veteran is seeking an increased disability rating for service-connected postoperative scars, secondary to pilonidal cyst removal, evaluated as 40 percent disabling from September 13, 2012, and as 20 percent disabling prior.  Under the corresponding Diagnostic Code, the maximum allowable rating for painful or unstable scars is 40 percent, for five or more scars that are both unstable and painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2015).  In the June 2016 appellate brief, the Veteran's representative acknowledged that the Veteran has been granted the maximum allowable rating, but asserted that an increased, extraschedular rating should be given.  

The Veteran is also seeking a rating in excess of 30 percent for irritable bowel syndrome.  Under the applicable Diagnostic Code, the maximum rating available for that disability is 30 percent, for severe diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.   See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The board must also consider whether the collective effect of his other service-connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

In this case, the Veteran was afforded a VA examination in September 2012 addressing both his irritable bowel and postoperative scars.  The examiner found five scars in the pilonidal area, both painful and unstable.  Particularly, the Veteran has a significantly scarred sacral area that was chronically painful and tender, and has a chronically draining sinus area.  He has been evaluated by surgical teams with no offered surgical resolution to the issue.  He is required to use daily dressings and mupirocin ointment, as well as chronic antibiotic therapy, which increases his Crohn's disease symptoms.  He is also on chronic pain management for the residuals of the cyst.  The examiner stated that his scars do result in limitation of function, particularly, the Veteran cannot tolerate long periods of sitting, leaning back, or repetitive bending.  

The Board also notes that the September 2012 examiner found that the Veteran did not have a present diagnosis of irritable bowel syndrome, but rather had Crohn's disease.  This opinion resulted in the Veteran's ultimate severance of service connection for that condition, effective December 1, 2014.  Regardless, service-connection remains in effect prior to that date, and the issue of service-connection for a disability evidenced by diarrhea remains on appeal and is a part of this remand.  As the September 2012 VA examiner explicitly noted that treatment for the residual scars may irritate the Veteran's various gastrointestinal disabilities, the Board finds that a remand for referral to the Director, Compensation Service, for extraschedular consideration on both issues is in order.  

As discussed above, a September 2012 VA examination found that the Veteran did not, in fact, have a present diagnosis of irritable bowel syndrome, instead he had a present diagnosis of Crohn's disease.  Although that examination report found the irritable bowel syndrome diagnosis void, it did not provide an etiology opinion with regard to the Veteran's diagnosed Crohn's disease.  As the Board has reopened the previously denied and final claim for service connection for a disability manifested by symptoms to include diarrhea, the Board finds that a VA examination should be conducted which addresses a possible etiological link for any disability manifested by diarrhea to the Veteran's service during the Gulf War.   

Concerning the claims for an increased disability rating for residuals of a left knee injury and residuals of a right ankle injury, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  See VAOPGCPREC 11-95.  In the June 2016 appellate brief, the Veteran's representative stated that the Veteran's conditions are presently worse than was accounted for in the most recent VA examination, conducted in September 2012.  As such, new VA examinations should be afforded.  

Finally, the Board has remanded the issues of entitlement to an increased disability rating for residuals of a pilonidal cyst removal, irritable bowel syndrome, right ankle injury, and left knee injury.  As the outcome of these issues may have a direct bearing on the adjudication of the claim for TDIU prior to November 3, 2009, the Board must remand that issue as inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims of entitlement to a disability rating in excess of the schedular criteria for residual scars, secondary to pilonidal cyst removal, and irritable bowel syndrome to the Director, Compensation Service, for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.

2. Schedule the Veteran for a VA examination in connection with his claim of service connection for a disability manifested by diarrhea, to include Crohn's disease.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions and the examiner is reminded that the Veteran is competent to report observable symptomatology.

The examiner should conduct a thorough examination of the Veteran and provide a diagnosis for any gastrointestinal disability found.  For each identified and diagnosed condition, to include Crohn's disease, the examiner should state whether it is at least as likely as not that that condition manifested during, or within one year of separation from active service.  Alternatively, the examiner should also state whether it is at least as likely as not that the Veteran's diagnosed condition, if any, is etiologically related to any incident of active service, to include his Gulf War service.

A complete rationale should be provided for all opinions given and should include citation to evidence of record, known medical principles, and medical treatise evidence.  

3. Schedule the Veteran for a VA examination to assess the present severity of his service-connected residuals of a left knee injury.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examination report should be careful to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with range of motion measurements of the opposite, nonservice-connected joint.  If flare-ups are reported then the examiner should estimate the degree of additional functional limitation caused by such flare-ups.  Even if flare-ups are not reported, the examiner should still attempt to assess the functional impact of those reported at the September 2012 examination.  If this cannot be accomplished then the examiner must explain why this is so.

4. Schedule the Veteran for a VA examination to assess the present severity of his service-connected residuals of a right ankle injury.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  The examination report should be careful to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with range of motion measurements of the opposite, nonservice-connected joint.  If flare-ups are reported then the examiner should estimate the degree of additional functional limitation caused by such flare-ups.  If this cannot be accomplished then the examiner must explain why this is so.


5. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any claim should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


